Citation Nr: 0833778	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1989. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The veteran testified before the undersigned Veterans Law 
Judge during August 2008 via videoconference.  The transcript 
of this proceeding is contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service; more specifically, being 
physically assaulted by two Korean civilians outside of Camp 
Casey during March 1988, as well as other stressors.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f) 
(2007).

In a PTSD Questionnaire received at the RO, the veteran 
reported a stressor involving being beaten by two Korean 
civilians outside of Camp Casey with Military Police being 
summoned due to the altercation.  During his Board testimony, 
the veteran specified March 1988 as the time period when this 
occurred.  

The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2007).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007).

While the veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
observes that the February 2006 notice letter does not 
provide the required notice with respect to PTSD claims based 
on personal assault.  Pursuant to the VCAA, the Board 
observes that the veteran should be sent a letter that 
advises him as required by 38 C.F.R. § 3.304(f)(3) and 
allowed the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  In 
addition, the veteran was not provided with notice of the 
type of information and evidence needed to establish a 
disability rating and an effective date with respect to this 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, corrective notice can be provided on remand.

Additionally, the Board notes that in a response from the 
Joint Services Records Research Center (JSRRC) dated in 
August 2007, JSRRC indicated that the RO should request 
records concerning the alleged personal assault from the U.S. 
Army Crime Records Center at Fort Belvoir, Virginia.  
However, there is no information indicating that such request 
was made.  This must be accomplished on remand.

In a VA treatment note dated in September 2006, the veteran 
was given a diagnosis of PTSD.  If, and only if, the 
veteran's claimed stressor is verified through official 
sources or otherwise considered corroborated, the RO/AMC 
should schedule the veteran for a VA psychiatric examination 
to determine whether the veteran suffers from PTSD as a 
result of a verified or corroborated stressor.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required in 38 C.F.R. § 3.304(f)(3) with 
regard to the claim for service connection 
for PTSD based on personal assault and an 
appropriate opportunity to respond.  The 
notice should also include an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain and associate with the claims 
file the veteran's mental health treatment 
records from the Togus VAMC dating since 
May 2008.

3.  Contact the U.S. Army Crime Records 
Center at Fort Belvoir, Virginia in order 
to attempt verification of the veteran's 
personal assault stressor which allegedly 
took place outside of Camp Casey, Korea 
during March 1988.

4.  If, and only if, the RO/AMC verifies 
the in-service stressor or obtains 
sufficient corroborating evidence of any 
of his claimed stressors, schedule the 
veteran for a VA examination to determine 
if a diagnosis of PTSD is warranted based 
on the verified/corroborated stressor.  
The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the examiner.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, review the record and re-
adjudicate the claim.  If the claim is 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



